DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Claim Status
Claims 43-49, 51, 52, 54, 55, 56, and 58 are pending. 
Claim 53 is cancelled and claims 1-42, 50, and 57 were previously cancelled.
Claims 43-45, 49, 51, 54, 55 and 58 are currently amended.
Claims 43-49, 51, 52, 54, 55, 56, and 58 have been examined.
Claims 43-49, 51, 52, 54, 55, 56, and 58 are rejected.

Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
The rejection of claims 43, 44, 51, 55, 56, and 58 under pre-AIA  35 U.S.C. 102(b) as being
anticipated by Mosharraf et al. (The effect of particle size and shape on the surface specific dissolution rate of micronized practically insoluble drugs, Published 1995) as evidenced by PubChem (Oxazepam, last visited website 08/21/2020) is withdrawn in view of the amendments to the claims.
The rejection of claim 53 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mosharraf et al. (The effect of particle size and shape on the surface specific dissolution rate of micronized practically 

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if10 1the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claims 43-49, 51, 52, 54, 55, 56 and 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liveresidge et al. (US Patent 5145684, Published 09/08/1992) as evidenced by Liversidge et al. (2) (Particle size reduction for improvement of oral bioavailability of hydrophobic drugs: I. Absolute oral bioavailability of nanocrystalline danazol in beagle dogs, Published 1995) and Brown et al. (Surface  treatment  of  the  hydrophobic  drug  danazol  to  improve drug  dissolution, Published 1998).
The claims are directed to drug particles comprising a poorly water soluble drug less than 10 mg/ml, wherein the drug particle has a particle size of less than 0.05 microns to 25 microns, a surface area of at least 10 m2/g and exhibit a dissolution profile rate of at least 2 times, preferably 5 times, better than that of unprocessed drug when measured at a 2 minute time point. The claims are further directed to the particle comprising a stabilizer such as polyvinyl alcohol.
	Liversidge et al. teach PVP modified danazol particles having an average diameter of 77.5nm (column 8, lines 35-68 and column 9, lines 1-16). The particles comprise a drug substance having a surface modifier adsorbed on the surface thereof (prior art claim 1). The surface modifier is selected from the group consisting of gelatin, casein, lecithin, gum acacia, cholesterol, tragacanth, stearic acid, benzalkonium chloride, calcium stearate, glyceryl monostearate, cetostearyl alcohol, cetomacrogol emulsifying wax, sorbitan esters, polyoxyethylene alkyl ethers, polyoxyethylene caster oil derivatives, polyoxyethylene sorbitan fatty acid esters, polyethylene glycols, polyoxyethylene stearates, colloidol silicon dioxide, phosphates, sodium dodecylsulfate, carboxymethylcellulose calcium, carboxymethylcellulose sodium, methylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, hydroxypropylmethycellulose phthalate, noncrystalline cellulose, magnesium aluminum silicate, 
Liversidge et al. (2) teach an aqueous nanoparticle dispersion of danazol (5% w/w) and PVP (1.5% w/w) was prepared using wet milling techniques to achieve a weight average particle size of 169 nm (page 97, column 1, paragraph 3). “The approach of reducing particle size to the low nanometer range in the presence of a steric stabilizer for enhancing oral bioavailability is anticipated to have general applicability to many poorly soluble drugs with dissolution rate-limited absorption. The specific use of a steric stabilizer (e.g., PVP) to stabilize the nanoparticulate dispersion against agglomeration in gastric and intestinal environments is a key aspect in preserving the benefits of particle size reduction in vivo, i.e., greatly increased available surface area for dissolution” (page 97, column 1, paragraph 2). “Decreasing particle size increases the surface-to-volume ratio and size is inversely proportional to specific surface area for spherical particles (Schott, 1985), e.g., a 10-fold reduction in mean particle size results in a 10-fold increase in specific surface area” (page 95, column 1, paragraph 3). Liversidge et al. is silent as to the specific surface area value of the danazol+PVP nanoparticle and the water solubility value. 
Brown et al. teach danazol has a water solubility of 0.4µg/ml (page 230, column 2, paragraph 2). Untreated danazol has a mean diameter of 7.2µm (page 234, column 1, paragraph 3). The specific surface area of danazol is 2.93 m2/g (page 234, column 1, paragraph 1). Therefore, danazol inherently possess a water solubility less than 1mg/ml. 
According to the formula provided by Liversidge et al.(2) the danazol modified by PVP has a surface area of approximately 272.2 m2/g. For clarity, the Examiner notes that untreated danazol of Brown is taught to have an average particle size of 7.2µm and specific surface area of 2.93 m2/g. The danazol modified by PVP taught by Liversidge et al. is taught to have an average particle size of 77.5nm, 
Liversidge et al. does not teach a preferred particle that further comprises a stabilizer such as polyvinyl alcohol. However, Liversidge et al. suggests such a particle.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute PVP for polyvinyl alcohol (or any other surface modifier disclosed in Liversidge et al.) in the particle of Liversidge et al. and have a reasonable expectation of success. One would have been motivated to so since Liversidge et al. teach such compounds are functional (i.e. surface modifiers) alternatives that can be substituted for one another. 
With regard to the limitation that the dissolution rate be at least 2 times, preferably 5 times, better than that of unprocessed drug when measured at a 2 minute time point, this is an inherent property of the product. Since the instant product and the prior art product are indistinguishable, the property would necessarily be inherent in the prior art product as well.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that the teachings of Liveresidge et al. require the presence of PVP in its drug particles, and that the instant claims exclude drug particles that comprise PVP.  Applicant’s argument has been fully considered but found not to be persuasive. The Examiner acknowledges that the preferred embodiments of Liveresidge et al. teach that danazol particles comprise PVP as the surface modifier and that no preferred embodiments of danazol with another surface modifier is disclosed. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader 
Liversidge et al.(2) is provided as evidence that decreasing a drug particles size inversely increases the surface area of the drug particle. Brown et al. is provided as evidence for the particle size and surface area properties of unprocessed danazol particles. Liversidge et al.(2) and Brown et al. together are used to show that the danazol as processed by Liversidge et al. inherently has a surface area of 272.2 m2/g, which reads on the instantly claimed surface area of at least 10 m2/g. Liversidge et al.(2) and Brown et al. are not applied for the purpose of modifying the teachings of Liversidge et al. That is the Examiner has rejected the claims as obvious over single reference Liversidge et al. 
For the foregoing reasons the rejection is maintained. 

Withdrawn  Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claims 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention in view of the amendments to the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617